CONCURRING OPINION.
Smith, Judge:
If it were an original proposition I would be disposed .to regard the provision “including shawls whether knitted or woven” as an eo nomine designation. That provision as it reads includes all shawls knitted or woven and does not except from its operation shawls which have knitted or woven lace designs. Whether, therefore, the provision was inserted as an expansion of the designation “articles of wearing apparel of every description,” or was intended to include an article which was not a “wearing apparel,” it would seem as a matter of first impression that the provision was intended to cover all knitted and woven shawls without exception. The Circuit Court of Appeals in the case of Goldenberg v. United States (130 Fed., 108), long ago decided, however, that a provision for “articles of wearing apparel of every description, including neckties or neck-wear,” did not provide eo nomine for neckties or neckwear and that decision unreversed for 17 years, I think I must accept as binding on my judgment in this case. I, therefore, concur.